Exhibit 99.2 Perma-Fix Reports 17.5% Increase in Sales for the Second Quarter of 2012 ATLANTA – August 8, 2012 – Perma-Fix Environmental Services, Inc. (NASDAQ: PESI) today announced results for the second quarter and six months ended June 30, 2012. Dr. Louis F. Centofanti, Chairman and Chief Executive Officer, stated, “We reported another quarter of year-over-year revenue growth, due to our acquisition of Safety and Ecology Holdings Corporation and its subsidiaries (“SEC”).As we continue with the integration of our two organizations, we implemented staff reductions at the end of June as we look to “right-size” the organization.We expect to realize the benefit of these cost-saving measures in the second half of the year.In both our Treatment Segment and Services Segment, we continue to feel the effects of delayed government spending; however, our strong balance sheet at the end of 2011 helped us to weather the current market, while investing considerable resources in expanding our bidding organization.As a result, we remain excited about the opportunities provided by the acquisition of SEC, evidenced by the fact our sales pipeline is stronger than at any point in the Company’s history.” Financial Results Revenue for the second quarter of 2012 increased 17.5% to $34.0 million versus $28.9 million for the same period last year. Revenue for the Treatment Segment declined to $10.0 million from $17.6 million for the same period in 2011. Revenue from the Services Segment increased to $24.0 million from $11.3 million for the same period in 2011. Revenue generated from the SEC acquisition totaled $17.3 million offset by a decrease in revenue from the DOE Hanford Site of approximately $4.6 million.Gross profit for the second quarter of 2012 decreased to $3.8 million versus $8.0 million for the second quarter of 2011.Gross margin decreased to 11.1% from 27.8% for the same period last year due to lower revenue in the Treatment Segment and the impact of $626,000 on gross profit related to the fair market value accounting from the SEC acquisition on the Services Segment. Operating loss for the second quarter of 2012 was $(1.4) million versus an income of $4.2 million for the second quarter of 2011.Net loss attributable to common stockholders for the second quarter of 2012 was $(1.3) million, or $(0.02) per share, versus net income of $2.5 million or $0.05 per share, for the same period in 2011.The Company generated Adjusted EBITDA of $491,000 from continuing operations during the quarter ended June 30, 2012, as compared to Adjusted EBITDA of approximately $5.4 million for the same period of 2011. The Company defines EBITDA as earnings before interest, taxes, depreciation and amortization.EBITDA and Adjusted EBITDA are not measures of performance calculated in accordance with Generally Accepted Accounting Principles in the United States (“GAAP”), and should not be considered in isolation of, or as a substitute for, earnings as an indicator of operating performance or cash flows from operating activities as a measure of liquidity. The Company believes the presentation of EBITDA is relevant and useful by enhancing the readers’ ability to understand the Company’s operating performance. The Company’s management utilizes EBITDA as a means to measure performance. The Company’s measurement of EBITDA may not be comparable to similarly titled measures reported by other companies.Due to the unique accounting for the recognition of fair market value of percentage of completion contracts resulting from the acquisition of SEC, the Company recognizes that EBITDA is an “Adjusted EBITDA” and understands these differences when measuring performance.The table below reconciles EBITDA and Adjusted EBITDA, both non-GAAP measures, to (loss) income from continuing operations for the three and six months ended June 30, 2012 and 2011. Quarter Ended Six Months Ended June 30, June 30, (In thousands) Net (loss) income from continuing operations $ ) $ $ ) $ Adjustments: Depreciation & amortization Interest income (7 ) Interest expense Interest expense - financing fees 26 54 60 Income tax (benefit) expense ) ) EBITDA Fair value of percentage of completion contracts resulting from acquisition 41 — — Adjusted EBITDA $ The tables below present certain financial information for the business segments, excluding allocation of corporate expenses: Three Months Ended Six Months Ended June 30, 2012 June 30, 2012 (In thousands) Treatment Services Treatment Services Net revenues $ Gross profit Segment profit 72 Three Months Ended Six Months Ended June 30. 2011 June 30, 2011 (In thousands) Treatment Services Treatment Services Net revenues $ Gross profit Segment profit Conference Call Perma-Fix will host a conference call at 12:00 noon ET on Wednesday August 8, 2012.The call will be available on the Company’s website at www.perma-fix.com, or by calling (877) 407-0778 for U.S. callers, or (201) 689-8565 for international callers.A webcast will also be archived on the Company’s website and a telephone replay of the call will be available approximately one hour following the call, through midnight on Wednesday, August 15, 2012, and can be accessed by calling: (877) 660-6853 (U.S. callers) or (201) 612-7415 (international callers) and entering account # 286 and conference ID: 398611. About Perma-Fix Environmental Services Perma-Fix Environmental Services, Inc. is a nuclear services company and leading provider of nuclear and mixed waste management services.The Company's nuclear waste services include management and treatment of radioactive and mixed waste for hospitals, research labs and institutions, federal agencies, including the Department of Energy ("DOE"), the Department of Defense ("DOD"), and the commercial nuclear industry. The Company’s nuclear services group provides project management, waste management, environmental restoration, decontamination and decommissioning, new build construction, and radiological protection, safety and industrial hygiene capability to our clients.The Company operates four nuclear waste treatment facilities and provides nuclear services at DOE, DOD, and commercial facilities, nationwide.Please visit us on the World Wide Web at http://www.perma-fix.com. This press release contains “forward-looking statements” which are based largely on the Company's expectations and are subject to various business risks and uncertainties, certain of which are beyond the Company's control. Forward-looking statements generally are identifiable by use of the words such as “believe”, “expects”, “intends”, “anticipate”, “plans to”, “estimates”, “projects”, and similar expressions.Forward-looking statements include, but are not limited to: we expect to realize the benefit of these cost-saving measures in the second half of the year.These forward-looking statements are intended to qualify for the safe harbors from liability established by the Private Securities Litigation Reform Act of 1995. While the Company believes the expectations reflected in this news release are reasonable, it can give no assurance such expectations will prove to be correct. There are a variety of factors which could cause future outcomes to differ materially from those described in this release, including, without limitation, future economic conditions; industry conditions; competitive pressures; our ability to apply and market our technologies; the government or such other party to a contract granted to us fails to abide by or comply with the contract or to deliver waste as anticipated under the contract; that Congress provides continuing funding for the Department of Defense’s and Department of Energy’s remediation projects; our ability to obtain new contracts on favorable terms; our ability to perform under contracts that we have and/or will be receiving; material contracts with the federal government, or subcontracts relating to federal sites, are terminated or renegotiated by the federal government; and the additional factors referred to under "Special Note Regarding Forward-Looking Statements" of our 2011 Form 10-K.The Company makes no commitment to disclose any revisions to forward-looking statements, or any facts, events or circumstances after the date hereof that bear upon forward-looking statements. Please visit us on the World Wide Web at http://www.perma-fix.com. FINANCIAL TABLES FOLLOW Contacts: David K. Waldman-US Investor Relations Crescendo Communications, LLC (212) 671-1021 Herbert Strauss-European Investor Relations herbert@eu-ir.com +43 PERMA-FIX ENVIRONMENTAL SERVICES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (Amounts in Thousands, Except for Per Share Amounts) Net revenues $ Cost of goods sold Gross profit Selling, general and administrative expenses Research and development Gain on disposal of property and equipment (3
